COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  Gilbert Arcides,                                §
                                                               No. 08-22-00046-CV
                              Appellant,          §
                                                                 Appeal from the
  v.                                              §
                                                                143rd District Court
  Raul Angel Rojas and Deepwell Energy            §
  Services, LLC,                                             of Reeves County, Texas
                                                  §
                             Appellee.                       (TC# 20-01-23349-CVR)
                                                  §



                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 31, 2022. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Una King, Court Reporter for the 143rd District Court,

for Reeves County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before August 31, 2022.

       IT IS SO ORDERED this 4th day of August, 2022.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.